 


116 HRES 3 EH: Authorizing the Speaker to appoint a committee to notify the President of the assembly of the Congress. 
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 3 
In the House of Representatives, U. S.,

January 3, 2019
 
RESOLUTION 
Authorizing the Speaker to appoint a committee to notify the President of the assembly of the Congress.  
 
 
That a committee of two Members be appointed by the Speaker on the part of the House of Representatives to join with a committee on the part of the Senate to notify the President of the United States that a quorum of each House has assembled and Congress is ready to receive any communication that he may be pleased to make.  Karen L. Haas,Clerk. 